Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 10/17/2019.
Claims 1-19 and 22 (renumbered 1-20, respectively) are allowed.

Allowable Subject Matter
Claims 1-19 and 22 (renumbered 1-20, respectively) are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, disclose or suggest the claimed limitation of (in combination with all other limitations in the claim) “in response to detecting the occurrence of the committing condition: committing the fetched experiment parameters as committed parameters of the assistant client application”, as found in Claim 1. Similar features are claimed in Claims 2-19 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU B HANG/Primary Examiner, Art Unit 2672